Name: Commission Regulation (EEC) No 1497/91 of 3 June 1991 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations
 Type: Regulation
 Subject Matter: marketing;  social affairs;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|31991R1497Commission Regulation (EEC) No 1497/91 of 3 June 1991 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations Official Journal L 140 , 04/06/1991 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 37 P. 0207 Swedish special edition: Chapter 3 Volume 37 P. 0207 COMMISSION REGULATION (EEC) No 1497/91 of 3 June 1991 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3641/90 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EEC) No 1679/89 (4), provides for the granting of aid for the purchase of butter by non-profit-making institutions and organizations; whereas the aid is to be granted to the supplier of the butter at his written request and on submission of a voucher bearing a serial number issued for a period not exceeding six months; whereas that period should be extended in order to lighten the administrative burden on the national authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (6) of Regulation (EEC) No 2191/81, the words 'six months' are hereby replaced by '12 months'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 213, 1. 8. 1981, p. 20. (4) OJ No L 164, 15. 6. 1989, p. 14.